PER CURIAM.
Appellants contend the trial court erred in setting aside the jury verdict for appellants and granting a new trial. Based upon our consideration of the record and briefs of counsel, we hold that appellants have failed to successfully assume the heavy burden which exists when one contends the trial judge abused his discretion in granting a motion for new trial. Cloud v. Fallis, 110 So.2d 669 (Fla.1959); Weems v. Dawson, 352 So.2d 1196 (Fla. 4th DCA 1977); Bullard v. Canale, 260 So.2d 237 (Fla. 4th DCA 1972).
Accordingly, the order appealed from is affirmed.
AFFIRMED.
LETTS, C. J., and DOWNEY and AN-STEAD, JJ., concur.